11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                      JUDGMENT

In re William Len Rainey,                                 * Original Proceeding

No. 11-13-00131-CR                                        * April 25, 2013

                                                          * (Panel consists of: Wright, C.J.,
                                                            McCall, J., and Willson, J.)



       This court has considered relator’s pro se “original application for writ of mandamus”
and concludes that the “application” should be denied. Therefore, the “original application for
writ of mandamus” is denied.